PD-0544&0545&0546-15
            PD-0544&0545&0546-15                                                    COURT OF CRIMINAL APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                    Transmitted 5/7/2015 3:42:49 PM
                                                                                     Accepted 5/8/2015 10:46:44 AM
                                 NO. __________________________                                      ABEL ACOSTA
                                                                                                             CLERK

 LEMARCUS ASHONTAY                                §     IN THE COURT OF
 CHRISTMAS                                        §
                                                  §
 VS.                                              §     CRIMINAL APPEALS
                                                  §
 STATE OF TEXAS                                   §     OF TEXAS

                              MOTION TO EXTEND TIME TO
                       FILE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF SAID COURT:

       Now comes LEMARCUS ASHONTAY CHRISTMAS, Appellant in the above styled and

numbered cause, and moves for an extension of time of 30 days to file a petition for discretionary

review, and for good cause shows the following:

       1.      On April 14, 2015, the Court of Appeals for the Fourteenth Judicial District at

Houston affirmed appellant's conviction in the matter of LEMARCUS ASHONTAY

CHRISTMAS         v.    State,    under   case    numbers     14-13-01102-CR,       14-13-01103-CR,

14-13-01104-CR. This petition is therefore due on MAY 14, 2015.

       2.      Counsel has been unable to complete the petition for the following reasons:

Counsel has recently returned from maternity leave.

       3.      Defendant is currently incarcerated.

       4.      No extensions of time to file Petition for Discretionary Review have been granted.

       5.      No motions for rehearing or en banc considerations have been filed.

       WHEREFORE, PREMISES CONSIDERED, appellant respectfully requests an

extension of 30 days, i.e. until June 14, 2015, to file a petition for discretionary review.

                                              Page 1 of 2



       May 8, 2015
                                            Respectfully submitted,
                                            Law Office of Jessica Marie Jaramillo Moreno
                                            2512 1st Street
                                            Rosenberg, Texas 77471
                                            Tel: 281-658-1336
                                            Fax: 281-667-3023
                                            jmjm.esq@gmail.com



                                            By:
                                                  Jessica Jaramillo-Moreno
                                                  State Bar No. 24078733
                                                  Attorney for LEMARCUS             ASHONTAY
                                                  CHRISTMAS



                                CERTIFICATE OF SERVICE

       This is to certify that on May 07, 2015, a true and correct copy of the above and foregoing

document was served on the District Attorney's Office, Fort Bend County, Texas, by facsimile

transmission to 281-341-4440.




                                            Jessica Jaramillo-Moreno




                                           Page 2 of 2